Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation

In the double patenting section, a copending application used the terminology of “PD-1 signaling pathway inhibitor”. This terminology was considered to be synonymous with the instant claim’s “PD-1 pathway inhibitor.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 56 is rejected under 35 U.S.C. 102(a)1 as being anticipated by Mittal et al. Antimetastatic Effects of Blocking PD-1 and the Adenosine A2A Receptor. Cancer Res; 74(14) July 15, 2014 herein referred to as Mittal.
Claim 56 relates to a method of treating cancer in a subject comprising administering a therapeutically effective amount of an adenosine pathway inhibitor and a PD-1 pathway inhibitor, wherein the subject has an elevated level of adenosine A2A receptors when compared to a control. The claim contains optional steps and only has the method steps of administering a PD-1 inhibitor and an adenosine A2A receptor inhibitor. 
Mittal teaches that adenosine targeting is an attractive new approach to cancer treatment, but no clinical study has yet examined adenosine inhibition in oncology despite the safe clinical profile of adenosine A2A receptor’s in Parkinson’s disease.  (See Mittal abstract). Mittal teaches a study of studied experimental and spontaneous mouse models of melanoma and breast cancer metastasis to demonstrate the efficacy and mechanism of a combination of A2A receptor inhibitor with an anti-PD-1 monoclonal antibody. (See Mittal abstract). Mittal teaches that the combination of drugs significantly reduces metastatic burden and prolongs the life of mice compared with either monotherapy alone. Mittal teaches that the combination was only effective when the tumor expressed high levels of CD73, suggesting a tumor biomarker that at a minimum could be used to stratify patients that might receive this combination. (See Mittal abstract) Mittal teaches the use in SCH58261 as the A2AR inhibitor and the RMP1-14 anti-mouse PD1 antibody. (See Mittal pg 3653 “Antibodies and antagonist”). B16F10-CD73hi melanoma cells were used in Mittal’s experiments. (See Mittal pg 3653 “Cells”.
 Claims 56-57 and 63-65 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Beavis et al; Adenosine Receptor 2A Blockade Increases the Efficacy of Anti–PD-1 through Enhanced Antitumor T-cell Responses. Cancer Immunol Res 1 May 2015; 3 (5): 506–517 herein referred to as Beavis.

Regarding claims 57, as discussed above Beavis teaches that expression of CD73 limited the efficacy of anti-PD-1 mAb in two tumor models and this was alleviated with the concomitant treatment with an A2A adenosine receptor antagonist. 
Regarding claim 63, Beavis teaches that the expression of CD73 by tumor cells limits the efficacy of anti-PD-1 mAbs. This is synonymous with an anti-PD-1 resistant subject. (See Beavis abstract).
Regarding claim 64 and 65, Beavis teaches use of an A2A adenosine receptor antagonist. (See Beavis abstract)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 58-62 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Beavis as applied to claim 56 above, and further in view of Cancer.net “Biopsy” https://www.cancer.net/navigating-cancer-care/diagnosing-cancer/tests-and-procedures/biopsy#:~:text=A%20biopsy%20is%20the%20main,place%20in%20your%20doctor's%20office herein referred to Cancer.net. (Visited 3/15/2022). 
Beavis, as described in the 102 rejection of 56 above, teaches the use of a PD-1 inhibitor and an A2AR inhibitor to treat cancer. Beavis also measures the amount of PD-L1 and CD73 on tumor cells. (See Beavis supplementary FIG 9B and supplementary FIG 2A (included in file for convenience)). Beavis does not teach measuring CD73 and PD-L1 on a biological sample obtained from the subject wherein the sample can be tumor sample that is a resected tumor sample (claims 60) or a tumor biopsy sample (claim 59) or a blood sample (claim 61) that is from the peripheral blood (claim 62). 
Cancer.net is a website that offers general information to the public about cancer as a disease, diagnostic techniques commonly used to diagnose cancer, and other information about coping with cancer. Cancer.net describes common techniques used to study cancer like biopsies. Examples found on the page include excisional biopsy or endoscopic biopsy wherein the doctor will excise a tumor sample 
Given the prior art it would be obvious to a person having ordinary skill in the art before the filing date to use these common biopsy techniques to analysis tumors for expression of CD73. Beavis teaches that CD73 expression may constitute a potential biomarker for the efficacy of anti-PD-1 mAb in patients with cancer and that the efficacy of anti-PD-1 mAb can be significantly enhanced by A2A antagonist. One would be motivated to use these techniques because Beavis teaches that measuring markers like CD73 can help predict antitumor immune response and behavior to treatment options like PD-1 blockade and adenosine pathway blockade. 
Regarding claim 73, Beavis teaches that to measure the A2A expression following PD-1 blockade was restricted to CD8+ T cells isolated from spleens and draining lymph nodes displayed no increase in A2A expression. (See Beavis pg 511 1st col lines 6-9). Beavis teaches that A2A receptor expression was enhanced following the blockade of PD-1 on CD8+T cells which insinuates that this was compared to another population of cells. Beavis teaches administering to a subject an effective amount of adenosine pathway inhibitor and PD-1 pathway inhibitor. Cancer.net teaches that biopsy can be performed to analyze tumors before treatment.  

Claims 66 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Beavis as applied to claim56 above, and further in view of WO2009/156737 herein referred to as Vernalis.
	As discussed above, Beavis teaches the subject matter of claim 56. Beavis does not teach wherein the adenosine pathway inhibitor has the structure of formula (II). Beavis teaches that several A2A antagonist have undergone clinical trials for Parkinson’s disease including SYN-115 the A2A antagonist used in Beavis. (See Beavis pg 515 lines 6-9). Beavis teaches that these class of inhibitor drugs have been found to be safe and well tolerated and they could be readily 
Vernalis teaches a purine receptor antagonist that can be used in treating or preventing disorders related to purine receptor hyperfunctioning. (See Vernalis abstract). Vernalis teaches that their invention is particularly beneficial at blocking adenosine A2A receptors. (See Vernalis pg 18 lines 15-17). Vernalis teaches that their invention is particularly useful for Parkinson’s disease. Vernalis teaches the following structure for their invention (see abstract or claim 1):

    PNG
    media_image1.png
    423
    495
    media_image1.png
    Greyscale

As such Vernalis teaches overlapping R groups such as R1 can be a halogen or a -CN group, Ra and Rb can be hydrogens and R2 can be a hydrogen. (See claim 1). 
	Given the prior art it would be obvious to one having skill in the art to use an A2AR inhibitor like the invention of Vernalis meant for Parkinson’s disease in or other movement impairment effects for the 
Regarding claim 67, Vernalis teaches this embodiment of adenosine pathway inhibitor. Vernalis teaches this embodiment in claim 8 (7-(5-methylfuran-2-yl)-3-(6-[tetxahydrofuran-2-ylmethyl]oxymethylpyrid-2-ylmethyl)-3H-[l,2,3]triazolo[4,5-d]pyrimidin-5-amine) and in Example 34 on pg 56. It is noted that modification of R1 to be 5-methyl-furan-2-yl, Ra to -H, Rb- to h and R2 to tetrahydrofuranyl as in claim 6 would also lead one of ordinary skill in the art to the formula of instant claim 67. 
Claims 68-69 and 71-72 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Beavis as applied to claim 56 above, and further in view of McDermott et al. Atezolizumab, an Anti-Programmed Death-Ligand 1 Antibody, in Metastatic Renal Cell Carcinoma: Long-Term Safety, Clinical Activity, and Immune Correlates From a Phase Ia Study. J Clin Oncol. 2016 Mar 10;34(8):833-42 herein referred to as McDermott. 
As discussed above Beavis teaches using a A2AR inhibitor in combination with a PD-1 inhibitor. Beavis does not teach use of human patients. Beavis does not teach use of a PD-L1 inhibitor or Atezolizumab. 
McDermott teaches a review of phase I studies of Atezolizumab on metastatic renal cell carcinoma (RCC). McDermott teaches that current methods of treatment of RCC uses VEGF and mammalian target of rapamycin pathways. (McDermott pg 833 1st col. lines 1-4). McDermott teaches that resistance to this therapy develops within the first year of treatment which creates a need for therapies that produce durable tumor responses with acceptable toxicity. (See McDermott pg 833 lines 4-8).   McDermott teaches that Atezolizumab demonstrated a manageable safety profile and promising antitumor activity in patients with metastatic RCC. (See McDermott abstract). 

Regarding claims 71 and 72, McDermott teaches that Atezolizumab would be beneficial to use in RCC. Beavis teaches that use a PD-1 blockade with A2A blockade would be beneficial in the treatment of cancer. It is noted that PD-L1 inhibition is often associated with PD-1 pathway inhibitors (see instant spec page 2 “brief summary”). 
Regarding claim 74, Beavis teaches the limitations of claim 73, as discussed above, and McDermott discusses the treatment of renal cancer using Atezolizumab, which is a PD-1 pathway inhibitor.
Claim 70 and 75 is rejected under 35 U.S.C. 103 as being unpatentable over Beavis as applied to claims 56 and 73 above, and further in view of Vernalis and further in view of McDermott.
As discussed above, Beavis teaches the method of claim 56. Beavis does not teach the specific embodiment of A2AR inhibitor and Atezolizumab. 
As discussed above in the claim rejection of 67, the same A2AR antagonist is produced in the prior art in Vernalis. 
As discussed above in the claim rejections of 68-69 and 71-72, McDermott teaches the use of Atezolizumab as a treatment of cancer specifically in RCC. 
Given the prior art, it would be obvious to one having ordinary skill to combine these components for a treatment of cancer. It would be obvious to try because Beavis teaches a synergetic effect of PD-1 blockade and A2A pathway blockade. One would have a reasonable notion of success because these components as they have been shown to be safe and have promising antitumor activity according to the work of Beavis and McDermott.
. 
	 
Double Patenting
Statutory

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Nonstatutory

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



16/761,749

Claims 56-67 and 71-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 56-67 and 70-75 of copending Application No. 16/761749 in view of Beavis. 
The copending and instant claims share significant overlap with one another. The claim sets have nearly identical metes and bounds as well as claim language. The copending application differs from the instant app in that it is silent to the use of a PD-1 pathway inhibitor. 
Beavis teaches a treatment of cancer using both a PD-1 pathway inhibitor and an adenosine pathway inhibitor. Beavis concluded from their experimentation that the dual blockade of PD-1 and A2A significantly enhanced the expression of IFNγ and Granzyme B by tumor-infiltrating CD8+ T cells and suppressed the growth of CD73+ tumors and increased the survival of the mice.  
Given the prior art, it would be obvious to one skilled in the art to combine a PD-1 pathway inhibitor with an adenosine pathway inhibitor. One would be motivated to do so because Beavis teaches that the dual blockade enhanced the survival of mice and suppressed the growth of tumors. 
Regarding instant claim 56, the copending claims discusses the method steps of administering an adenosine pathway inhibitor in the treatment of cancer. The optional steps of the claim are satisfied by the limitations of the copending claims. Beavis discusses administration of a PD-1 pathway inhibitor. 
Regarding instant claim 57, copending claim 57 the same prerequisite before the administration steps of the method; however, the limitation of administering both an A2AR inhibitor and PD-L1 is a species of that of the copending claims. Beavis teaches administering both a PD-L1 inhibitor and an A2AR inhibitor to treat cancer. 

Regarding instant claim 63, copending claim shares the same limitation of having an anti-PD-1 resistant subject. 
Regarding instant claims 64-67, copending claims 64-67 pertain to the same subject matter of an adenosine pathway inhibitors. The copending and instant claims share the same claimed structure of Formula (II) and Formula (III) (called the same thing in both apps). 
Regarding instant claims 71 and 72, copending claims 70 and 71 discuss similar cancers that can be treated with the copending methods. Both claim sets discuss renal cancer as a more specific embodiment (copending claim 71 and instant claim 72). 
 Regarding instant claims 73 and 74, copending claims 73 and 74 share a similar method of obtain a sample, measuring A2A receptor level and administering to the subject an adenosine pathway inhibitor. The instant claimed methods also require a PD-1 pathway inhibitor. Beavis teaches use of these together. The copending method and instant method share the same cancer targets. 
This is a provisional nonstatutory double patenting rejection.
Claims 68 and 69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 56 of copending Application No. 16761749 in view of Beavis and in view of McDermott. 
As discussed above in the non-statutory double patenting rejection of claim 56, the copending claim 56 shares significant overlap; however, the copending claims do not discuss a PD-1 pathway inhibitor. 

McDermott teaches use of Atezolizumab to treat cancer like renal cell carcinoma. McDermott teaches that Atezolizumab demonstrated a manageable safety profile and promising antitumor activity in patients with metastatic RCC. (See McDermott abstract). McDermott teaches that Atezolizumab’s favorable safety profile, antitumor activity and immune-correlate results will be further investigated in combination with other therapies in patients with previously untreated metastatic RCC. (See McDermott pg 840 2nd col. lines 3-6). 
Given the prior art, it would be obvious to one having ordinary skill in the art to use a PD-1 pathway inhibitor with an adenosine pathway inhibitor. As discussed above, one would be motivated to do so because of the synergistic effects of the dual blockade as taught by Beavis. Given the prior art, it would be “obvious to try” using Atezolizumab. One would be motivated to do so because of the suggestion from McDermott that Atezolizumab has a favorable safety profile, antitumor activity, and immune-correlate results that may be useful in a combination therapy. 
This is a provisional nonstatutory double patenting rejection.
Claims 75 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 75 of copending Application No. 16/761,749(reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Copending claim 75 uses the exact same language as instant claim 75. Both claims discuss administering the same adenosine pathway inhibitor of Formula (III) (same structure in both claims) or a pharmaceutically acceptable salt thereof and discuss a PD-1 inhibitor of Atezolizumab. Amending the claim to remove “wherein the PD-1 pathway inhibitor is Atezolizumab” would fix this rejection. 

16/065,012

Claims 56, 64-65, and 67-72 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 9-11, 18-19 and 68-70 of copending Application No. 16/065,012 in view of Beavis. 
The copending claims teach use of a therapeutic amount of an adenosine-A2A receptor antagonist and Atezolizumab in the treatment of cancer. The copending claims do not teach use of this method on a subject that has an elevated level of adenosine A2A receptors when compared to a control. 
Beavis teaches that administration of PD-1 inhibitors causes enhanced A2A receptor expression on tumor-infiltrating CD8+ T cells, which makes them more susceptible to A2A mediated suppression. Beavis teaches the blockade of A2A improves the effectiveness of PD-1 blockade therapy. (See Beavis abstract).
Given the prior art it would be obvious to administer an A2A receptor antagonist on cells that over express A2A receptors in the combination therapy. Beavis teaches that the effectiveness of PD-1 blockade therapy is improved with A2A blockade. One would be motivated to use an A2A receptor antagonist on cells that have higher expression of A2A for more effective treatments of cancer as Beavis teaches that the blockade of A2A allowed for better treatment of cancer with a PD-1 inhibitor. 
Regarding instant claims 64 and 65, the copending claims teach A2A receptor antagonist. 
Regarding instant claim 67, the copending claims and the instant claims use the same formula as shown below:

    PNG
    media_image2.png
    310
    375
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    106
    355
    media_image3.png
    Greyscale


 The left formula is from the copending claim 1 and the right formula is formula (III) from instant claim 67. 
Regarding instant claims 68 and 69, the PD-L1 inhibitor of the instant application is defined to be Atezolizumab. Copending claims 1 and 2 discuss use of Atezolizumab together with an A2AR inhibitor. 
Regarding instant claims 70, copending claim define use of the same pathway inhibitor and Atezolizumab in a method of treating cancer in a subject. 
Regarding instant claims 71 and 72, copending claims 1 and 68-70 share overlapping species of cancer and the specific species of renal cancer. 
This is a provisional nonstatutory double patenting rejection.

16/500,041

Claims 56-58 and 64-75 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 93-99, 103, and 107of copending Application No. 16/500,041 (reference 
The instant claims and copending claims have significant overlap with one another but the scopes of the claims are not the same. 
Regarding instant claim 56, copending claims 93, 97, and 99 teach the components adding both a PD-1 inhibitor and an adenosine pathway inhibitor. Copending claim 93 claims a method that comprises administering to a subject an A2A receptor antagonist when the subject has elevated levels of CD73 in the cancer tumor or blood. Claim 97 and 98 discuss embodiments of the addition of a PD-1 signaling pathway inhibitor with the specific embodiment (claim 98) of Atezolizumab. Copending claim 103 describes all of the optional embodiments. 
Regarding instant claim 58, while the claims are silent to the method step of measuring A2A receptor level and CD73 levels this is implied to have occurred in the method steps as one of ordinary skill in the art would have no way of knowing expression of proteins without testing for it. 
Regarding instant claims 64 and 65, copending claim 93 uses an adenosine-A2A receptor antagonist. 
Regarding instant claims 66 and 67, copending claims 94 and 95 use the structures of Formulas (II) and (III). The claims do not use a PD-1 pathway inhibitor but relate to the method of claim 93. The genus of adenosine A2A-inhibitors would contain these defined species. Thus, these species could be components of method claims 97 or 98. 
Regarding instant claims 68 and 69, copending claims 97 and 98 relate to use of a PD-1 signaling pathway inhibitor which is a genus of the species of PD-L1 inhibitor. Copending claim 98 refers to Atezolizumab which is defined in the instant spec to be a species of PD-L1 inhibitor. (See instant spec pg 2 lines 3-4). Thus, a species of PD-L1 inhibitor anticipates the genus of PD-L1 inhibitors. 
could be components of method claims 97 or 98. Thus the instant claim limitation of containing Atezolizumab and Formula (III) would be obvious over the copending claims. 
Regarding instant claims 71, 72 and 74, copending claim 107 has many of the claimed cancer species of the instant app. This includes renal cancer. 
Regarding instant claims 73 and 75, copending claims 93, 95 and 97-98 contain overlapping subject matter. As discussed above there is implied understanding that the cancer tumor or blood from the subject of the copending claims would have to be tested to determine the status of the A2A receptor level. A person of ordinary skill would be able to test to determine this status. To do the testing it is further implied that a sample must be obtained from the subject to test. The only way a person of ordinary skill in the art can practice claim 93 as proposed would be with the additional characterizations as an elevated level of CD73 would have to be determined. The addition of a PD-1 pathway inhibitor would come from the claimed embodiment of claim 97-98. The structure of the A2A receptor antagonist from instant claim 75 would come from copending claim 75 and the embodiment of copending claim 98 could meet the claim limitations of the instant claim. As described above the A2A receptor antagonist could be the species from claim 95. In the case of claim 98, one could use the A2A receptor antagonist of claim 95 with Atezolizumab to satisfy the claimed limitation. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCaffery et al. Biomarker and clinical activity of CPI-444, a novel small molecule inhibitor of A2A receptor (A2AR), in a Ph1b study in advanced cancers Annals of Oncology 27 (Supplement 6): vi114–vi135, 2016
US8450328
Patnaik et al. Phase 1/1b multicenter trial of the adenosine A2a receptor antagonist (A2aR) CPI-444 as single agent and in combination with Atezolizumab (ATZ) in patients (Pts) with advanced cancers Annals of Oncology 27 (Supplement 6): vi359–vi378, 2016
NCT02655822
Beavis et al. Blockade of A2A receptors potently suppresses the metastasis of CD73+ tumors. PNAS 2013 vol. 110 no. 36:4711–14716
Stagg et al. Anti-CD73 antibody therapy inhibits breast tumor growth and metastasis. PNAS 2010 vol. 107 no. 4: 1547–1552
Zhang B. CD73: a novel target for cancer immunotherapy. Cancer Res. 2010 Aug 15;70(16):6407-11

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.D./Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647